•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-10-00622-CV

Ricardo J. REYNA, Individually and d/b/a Ricardo J. Reyna U.S. Mail Service, 
An Assumed Name, and Ruben Garcia Jr.,
Appellants

v.

Sandra G. GARCIA,
Appellee

From the 381st Judicial District Court, Starr County, Texas
Trial Court No. DC-09-211
Honorable Jose Luis Garza, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Karen Angelini, Justice
                        Marialyn Barnard, Justice
 
Delivered and Filed: September 29, 2010 

JOINT MOTION TO DISMISS GRANTED, APPEAL DISMISSED
            The parties filed a joint motion to dismiss this appeal.  We grant the motion.  See Tex. R.
App. P. 42.1(a)(2).  We order all costs assessed against appellant.  See Tex. R. App. P. 42.1(d)
(absent agreement of the parties, costs are taxed against appellant).
                                                                                    PER CURIAM